DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 1-2, 4-9, 11-15, & 17-24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Teshome (US Patent 6219255) in view of Kim et al. (US PGPub 20050285695), a reference of record.
	As per claim 1:
	Teshome discloses in Fig. 9:
	An apparatus comprising: 
a first signal trace (interconnect 52, noted as a signal carrier col. 4 lines 19-35); 
and a current return path, the current return path comprising a plurality of portions, the plurality of portions comprising: 
a first portion included in a first power plane (first segment 40), a second portion (second segment 42) included in a second power plane coplanar with the first power plane and separated from the first power plane by a split (segments described as power planes in col. 1, lines 45-57), 
and a third portion (floating interconnects 68) spanning the split and included in a reference voltage plane (a floating element between the power planes, which may be separate voltages), the reference voltage plane coplanar with the first signal trace and separated from the first power plane and the second power plane by a dielectric material (insulative layer 45, shown in Fig. 3A), wherein the first power plane and the second power plane have a supply voltage different than a reference voltage of the reference voltage plane (as noted above).
	Teshome does not disclose:
the first signal trace is a non-linear signal trace
	Kim et al. discloses in Fig. 2a:
It is known in the art that transmission lines may encompass bends according to circuit design and routing (para [0007]).
	At the time of filing, it would have been obvious to one of ordinary skill in the art to form the first signal trace of Teshome as a non-linear signal trace as a known in the art design parameter of circuit design used for providing routing, as taught by Kim et al.

	As per claims 2, 9, & 15:
	Teshome discloses in Fig. 9:
the first portion is capacitively coupled to the third portion by a first intrinsic capacitance and the second portion is capacitively coupled to the third portion by a second intrinsic capacitance (by virtue of being overlapping conductors, and as described by Teshome in col. 9 lines 1-25).

	As per claims 4 & 20:
	Teshome discloses in Fig. 9 and related Fig. 3A:
the first portion and the second portion are each positioned a distance x from the third portion and the third portion is positioned a distance y from the first signal trace (each component is shown to be a distance from each other).

	As per claims 5 & 21:
		Teshome does not disclose that the distance x is less than the distance y.
At the time of filing, it would have been obvious to one of ordinary skill in the art for the distance x to be less than the distance y as a design consideration for determining the impedance of the area of the signal trace over the split as taught by Kim et al. (para [0034]), as the distance from a signal line to a reference plane in a coplanar waveguide is a well-understood in the art variable for determining impedance.

	As per claims 6, 12, & 22:
	Teshome does not disclose:
		the distance x is in the range of 10 micrometers (µm) to 40 µm.
	Kim et al. discloses that dielectric spacing distances for signal lines may typically be in the range of 30 microns (para [0039]).
At the time of filing, it would have been obvious to one of ordinary skill in the art to make the distance x be in the range of 10 micrometers (µm) to 40 µm as a design parameter that provides the benefit of controlling the impedance of a signal line, as well understood in the art, and as a typical thickness for substrates in signal lines as is well-understood in the art and as taught by Kim et al. (para [0039]).

As per claim 7, 13, & 23:
Teshome does not disclose the distance y is in the range of 45 micrometers (µm) to 120 µm.
At the time of filing, it would have been obvious to one of ordinary skill in the art for the distance y to be in the range of 45 micrometers (µm) to 120 µm, as a design parameter that provides the benefit of controlling the impedance of the coplanar waveguide, as is well understood in the art.

As per claim 8:
Teshome discloses in Fig. 9:
	A device comprising:
a first layer comprising a first signal trace (interconnect 52, noted as a signal carrier col. 4 lines 19-35) and a first reference voltage plane (floating interconnects 68) positioned a distance y from the first signal trace; 
a second layer (layer of first and second segments 40 & 42) positioned a distance x from the first layer and separated from the first layer by a dielectric material (insulative layer 45, shown in Fig. 3A), the second layer comprising a plurality of power planes (segments described as power planes in col. 1, lines 45-57), 
a first power plane (first segment 40) separated from an adjacent second power plane (second segment 42) by a split having a width, s, 
wherein at least a portion of the first reference voltage plane spans the split, the first power plane comprises a first portion of a current return path associated with the first signal trace, the second power plane comprises a second portion of the current return path and the first reference voltage plane comprises a third portion of the current return path (through capacitive coupling, as described by Teshome in col. 9 lines 1-25), the third portion spanning the split, wherein the first power plane and the second power plane have a supply voltage different than a reference voltage of the first reference voltage plane (floating vs respective power planes).
	Teshome does not disclose:
the first signal trace is a non-linear signal trace
	Kim et al. discloses in Fig. 2a:
It is known in the art that transmission lines may encompass bends according to circuit design and routing (para [0007]).
	At the time of filing, it would have been obvious to one of ordinary skill in the art to form the first signal trace of Teshome as a non-linear signal trace as a known in the art design parameter of circuit design used for providing routing, as taught by Kim et al.

As per claims 11 & 19:
Teshome does not disclose:
the first layer further comprises a second signal trace, the first signal trace and the second signal trace to carry a differential signal.
At the time of filing, it would have been obvious to one of ordinary skill in the art to provide a second signal trace on the first layer so as to carry a differential signal as an art-recognized alternative/equivalent form of a transmission line that provides the benefit of communication signals that can be easily filtered for interference, as is well-understood in the art.

As per claim 14:
Teshome discloses in Figs. 3A & 9:
A system comprising: 
a device comprising: 
a package core layer (insulative layer 45, shown in Fig. 3A); 
a first layer comprising a first signal trace (interconnect 52, noted as a signal carrier col. 4 lines 19-35) and a first reference voltage plane (floating interconnects 68) coplanar with the first signal trace; 
a second layer (layer of first and second segments 40 & 42) separated from the first layer by a dielectric material (insulative layer 45, shown in Fig. 3A), the second layer comprising a first power plane (first segment 40) and a second power plane (second segment 42) (segments described as power planes in col. 1, lines 45-57) adjacent the first power plane and separated from the first power plane by a split (gap 48); 
and a current return path (through capacitive coupling, as described by Teshome in col. 9 lines 1-25) comprising a plurality of portions, the plurality of portions comprising a first portion included in the first power plane, a second portion included in the second power plane and a third portion included in the first reference voltage plane and spanning the split, wherein the first power plane and the second power plane have a supply voltage different than a reference voltage of the first reference voltage plane (floating vs respective power planes).
	Teshome does not disclose:
the first signal trace is a non-linear signal trace
Kim et al. discloses in Fig. 2a:
It is known in the art that transmission lines may encompass bends according to circuit design and routing (para [0007]).
At the time of filing, it would have been obvious to one of ordinary skill in the art to form the first signal trace of Teshome as a non-linear signal trace as a known in the art design parameter of circuit design used for providing routing, as taught by Kim et al.

As per claim 17:
Teshome discloses in Fig. 3A:
the first layer is adjacent the package core layer.

As per claim 18:
Teshome discloses in Fig. 3A:
the second layer is adjacent the package core layer.

	As per claim 24:
	Teshome discloses:
the device is selected from the group comprising an integrated circuit, a printed circuit board (PCB), a system on a chip and a system in a package (col. 5 line 62- col. 6 line 4).

Response to Arguments
Applicant’s arguments, see applicant’s arguments, filed 11/02/2021, with respect to the rejection(s) of claim(s) 1-2, 4-9, 11-15, & 17-24 under Babb et al. have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Teshome.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAMUEL S OUTTEN whose telephone number is (571)270-7123. The examiner can normally be reached M-F: 9:30AM-6:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Pascal can be reached on (571) 272-1769. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Samuel S Outten/           Examiner, Art Unit 2843